DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 20 October 2020. As directed by the amendment: claims 1-2, 4-7, 15, 17, and 19-20 have been amended, claims 21-27 have been added, claims 8-14 have been canceled. Thus claims 1-7 and 15-27 are presently pending in this application. Applicant’s amendments to the Specification have overcome the objection previously set forth, however, the amendments to the Claims have not overcome the 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 3 September 2020, as described further below. It is noted that the status identifier for claim 15, (Withdrawn), should be (Withdrawn and Currently Amended).
Response to Arguments
Applicant's arguments filed 20 October 2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the elongated bodies changing their direction relative to the surface on which the elongated body is mounted) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the base material being an additive layer containing a water-soluble low-molecular compound disposed in a layer on the outer surface of the balloon.” It is unclear if the additive layer is the same as the layer on the outer surface of the balloon or if they are two different layers.
Claim 5 is rejected as being dependent on claim 4.
Claim 27 recites the limitation "the crystals particles".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 21, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2010/0042121 A1) in view of Arps et al. (US 2009/0246252 A1).
Regarding claim 1, Schneider et al. discloses a balloon catheter, the balloon catheter comprising: an outer surface of a balloon (23 Fig 2C) with a plurality of elongated bodies ([0051] “pin” 21 Fig 2E), each of the plurality of elongated bodies having an independent longitudinal axis and extending in a direction away from the outer surface of the balloon (21 Fig 2E), and the independent longitudinal axes of each of the plurality of elongated bodies is inclined relative to the outer surface of the balloon and extending in directions along the outer surface of the balloon when the balloon is in a deflated state ([0052] “the pin 21 is laid down laterally and perpendicularly to the axis of the balloon center line for placement”, Fig 2B, 2D); and when the balloon is inflated from the deflated state, deformation of portions on an outer surface side of the balloon to which end portions of the plurality of elongated bodies are fixed (22 Fig 2E) causes a force to act on the plurality of elongated bodies such that the independent longitudinal axes of the plurality of elongated bodies approach perpendicularity to the outer surface of the balloon ([0052], [0053] Fig 2E). However, fails to teach the plurality of elongated bodies being crystals of a water-insoluble drug.
Arps et al. teaches elongated bodies (13 Fig 1a) are crystals of a water-insoluble drug (‘paclitaxel’ [0027]). It would have been obvious to one of ordinary skill at the time of effective filing for the elongated bodies of Schneider et al. to be crystals of a water-insoluble drug to “provide localized release of a therapeutic substance at the site of administration” [0006] which is “valuable for the treatment of diseases of the cardiovascular system” [0005].
Regarding claim 2, modified Schneider et al. teaches the balloon catheter according to claim 1. Schneider further discloses wherein the balloon has an overlapping portion (Fig 2D, the overlapping portion is the folded section of the balloon where pins are attached) where portions of the outer surface of the balloon overlap with each other when the balloon is folded in the deflated state ([0052] Fig 2D); and the plurality of elongated bodies being provided on the portions of the outer surface of the (‘the pin is folded into the mesh and under a flap of the balloon’ [0052]).
Regarding claim 3, modified Schneider et al. teaches the balloon catheter according to claim 1. Arps et al. teaches wherein the water-insoluble drug is paclitaxel (‘paclitaxel’ [0027]).
Regarding claim 4, modified Schneider et al. teaches the balloon catheter according to claim 1. However, fails to disclose further comprising: a base material, the base material being an additive layer containing a water- soluble low-molecular compound disposed in a layer on the outer surface of the balloon.
Arps et al. further teaches further comprising: a base material (‘biodegradable coating’ [0163]), the base material being an additive layer containing a water- soluble low-molecular compound (‘low molecular weight biodegradable polysaccharides’ [0163]) disposed in a layer (21 Fig 2a) on the outer surface of the balloon (20 Fig 2a). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Schneider et al. to include a base material as taught by Arps et al. to retain the drug on the device until the device reaches the target site and is expanded where the coating will allow the drug to be transferred to the tissue [0158]-[0159].
Regarding claim 6, modified Schneider et al. teaches the balloon catheter according to claim 1. Schneider et al. further discloses wherein an inclination angle of the long axes of the plurality of elongated bodies relative to the outer surface of the balloon after the inflation of the balloon (Fig 2E, the long axes of the plurality of elongated bodies are perpendicular to the outer surface of the balloon) is greater than an inclination angle of the long axes of the plurality of elongated bodies in the deflated state (Fig 2D, the long axes of the plurality of elongated bodies are parallel to the outer surface of the balloon).
Regarding claim 7, modified Schneider et al. teaches the balloon catheter according to claim 6. Schneider et al. further discloses wherein the inclination angle of the long axes of the plurality of (Fig 2E, the long axes of the plurality of elongated bodies are perpendicular to the outer surface of the balloon).
Regarding claim 21, modified Schneider et al. teaches the balloon catheter according to claim 1. Arps et al. further teaches wherein the plurality of elongated bodies each include a base end (See annotated Fig 1a below), a tip end (See below) and a side surface (See below). However is silent to the base end of each of the plurality of elongated bodies being in direct contact with the outer surface of the balloon or in contact with a base material on the outer surface of the balloon.
Arps teaches the base end of each of the plurality of elongated bodies being in contact with a base material (11 Fig 1a) on the outer surface of the balloon (23 Fig 2E). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Schneider et al. to include a base material as taught by Arps et al. to retain the drug on the device until the device reaches the target site and is expanded where the coating will allow the drug to be transferred to the tissue [0158]-[0159].
Regarding claim 23, modified Schneider et al. teaches the balloon catheter according to claim 21. Arps et al. further teaches wherein the plurality of elongated bodes are substantially rectilinear in a long axis direction (13 Fig 1A, [0074] “needle-like shapes”).
Regarding claim 24, modified Schneider et al. teaches the balloon catheter according to claim 21. Arps et al. further teaches wherein the plurality of elongated bodes each has a length of 5 μm to 20 μm [0076].
Regarding claim 25, modified Schneider et al. teaches the balloon catheter according to claim 21. Schneider et al. further teaches wherein each of the plurality of elongated bodies (21 Fig 2E) stand independently, without making contact with one another (Fig 2E).
Regarding claim 27, modified Schneider et al. teaches the balloon catheter according to claim 21. Modified Schneider et al. further teaches wherein all of the elongated bodies (21 Fig 2E) make up at (the elongated bodies of modified Schneider are the only drug crystals on the outer surface of the balloon).
Claims 5, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2010/0042121 A1) in view of Arps et al. (US 2009/0246252 A1) and Cleek et al. (US 2014/0271775 A1).
Regarding claim 5, modified Schneider et al. teaches the balloon catheter according to claim 4. Arps et al. teaches the plurality of elongated bodies can be dispersed in the base material in many ways [0051], however, is silent to wherein the plurality of elongated bodies comprise: first elongated bodies that extend from the outer surface of the base material toward the outside of the surface; second elongated bodies that extend from the outer surface of the balloon to an outside of the base material by penetrating the base material; and third elongated bodies that extend from an inside of the base material to the outside of the base material.
Cleek et al. teaches wherein the plurality of elongated bodies comprise: first elongated bodies (See annotated Fig 19B below) that extend from the outer surface of the base material toward the outside of the surface (Although the elongated bodies do not originate on the outer surface, they do extend from the outer surface); second elongated bodies (See annotated Fig 19B below) that extend from the outer surface of the balloon (‘embedded into at least one surface of the catheter-based device’ [0089]) to an outside of the base material by penetrating the base material; and third elongated bodies (See annotated Fig 19B below) that extend from an inside of the base material to the outside of the base material.

    PNG
    media_image1.png
    232
    476
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the plurality of elongated bodies of modified Schneider et al. to be dispersed in the base material as taught by Cleek et al. so that “the size of the particles can be controlled in the coating process to give a predictable size distribution during contact with the tissue.” [0086]
Regarding claim 22, modified Schneider et al. teaches the balloon catheter according to claim 21. However, is silent to wherein the plurality of elongated bodies include solid elongated bodies and hollow elongated bodies, the hollow elongated bodies including at least a portion near the tip end that is hollow.
Cleek et al. teaches wherein the plurality of elongated bodies include solid elongated bodies and hollow elongated bodies ([0070] “The high aspect ratio crystals 110 can comprise an acicular habit and optionally a hollow acicular habit.”, [0072] “both solid and hollow”), the hollow elongated bodies including at least a portion near the tip end that is hollow ([0062] “When referred to as hollow, an acicular crystal habit has a lumen that extends longitudinally into at least a portion of the crystal”). It would have been obvious to one of ordinary skill at the time of effective filing for the plurality of elongated bodies of modified Schneider et al. to include the limitations as taught by Cleek et al. so the coating can contain a specific amount of therapeutic agent [0094].
Regarding claim 26, modified Schneider et al. teaches the balloon catheter according to claim 21. However, is silent to further comprising: an additive layer containing a water-soluble low-molecular 
Cleek et al. teaches further comprising an additive layer containing crystal particles ([0022] ”the substrate comprises a plurality of discrete crystals”). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Schneider et al. to comprise a layer with the limitations as taught by Cleek et al. to provide a layer for the water-insoluble drug to be retained on the balloon [0022].
Arps et al. teaches further comprising: an additive layer (‘biodegradable coating’ [0163]) containing a water-soluble low-molecular compound (‘low molecular weight biodegradable polysaccharides’ [0163])  disposed in a layer on the outer surface of the balloon [0158]. It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Schneider et al. to include a base material as taught by Arps et al. to retain the drug on the device until the device reaches the target site and is expanded where the coating will allow the drug to be transferred to the tissue [0158]-[0159].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783